Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 11/03/2021.
Currently claims 1-6, 8-14 and 21-26 are pending.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “trench through the barrier layer and terminating at an interface of the barrier layer and the channel layer” (in claim 1, and mirrored limitations in the other independent claims) must be shown or the feature(s) canceled from the claim(s).  Here the office just needs a depiction of this modification embodiment made in the drawings should the applicant want to continue down this road of amending.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Construction
As in the previous action, and before beginning the treatment of the claims on the merits below, the office offers a note on claim construction of claims 1 and 10.  The applicant has used language in the last lines of both claims that could be read to require the actual lifting-off and removal by that lift-off procedure of the underlayer and the photoresist layer.  The office notes however that as of now the office will not read the claims in such manner as the language appears to be intentionally left broad such that the actual removal of these layers is left out.  Thus the “a lift off process of the underlayer and the photoresist layer” is merely interpreted to require a lift off process that is involving or done to these layers themselves but which does not require their actually being removed by this lift off procedure, though the lift off procedure as a whole is interpreted to require that at least something be lifted off during the overall lift off procedure.  If the applicant wants to add in the explicit removal of either of the layers during the lift off procedure as a whole that can be added thereto (note such is already being done in claim 23).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-14, 21-22 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Lin” Lin, Y-K “A versatile low-resistance ohmic contact process with ohmic recess and low-temperature annealing for GaN HEMTs“ Semicond. Sci Technol. 33 08/21/2018 pp. 1-8).
As to claim 1, Lin shows a method for manufacturing an ohmic contact for a high electron mobility transistor (HEMT) device (see the reference is making ohmic contacts for HEMTs in the abstract and first few paragraphs then see the Fabrication portion on page 2 where the office will here use Epi structure EPI1, and note the end of page 2 beginning the discussion of the lift-off procedure which runs for two paragraphs onto page 3; see also Fig. 1 for general view of what is occurring though Fig. 1 shows several different sub-embodiments using EPI1 structures as their base device, note the Fig. 1D sub-embodiment will be most useful for some depending claims below), comprising: 
forming an underlayer (see formation of SiN layer on the EPI1 sample embodiment; see beginning of section 2.2 on page 2 and also the section 2.1 on page 2)on a semiconductor body that includes a substrate (note the substrate of SiC in section 2.1 in section 2.1 of page 2 of Lin) and a heterostructure (note the heterostructure is GaN/AlGaN with some underlying layers being present as well; in section 2.1 in section 2.1 of page 2 of Lin), including a channel layer on the substrate and a barrier layer on the channel layer (see channel layer made of GaN buffer and i-GaN layer acting as the channel layer for this device structure when made into a full 
forming a photoresist layer on the underlayer (see formation of photoresist on SiN; last paragraph of page 2);
forming an opening through the photoresist layer (see ohmic contact lithography being performed along with developer in last paragraph of page 2) and the underlayer (note the hole in the resist is then used for etching through the SiN in the second paragraph of page 3), through which a surface region of the semiconductor body is exposed at a location of said heterostructure (note that the opening is being formed through the SiN is then exposing where the heterostructure GaN/AlGaN is); 
etching the surface region of the semiconductor body using said photoresist layer as etching mask to form a trench through the barrier layer and terminating at an interface of the barrier layer and the channel layer (see etching with photoresist used as mask to form ohmic recess trenches in the GaN/AlGaN structure in second paragraph of page 3 and note that the trench is formed through the barrier layer of AlGaN noted above and terminating at the interface of the barrier layer of AlGaN and the GaN acting as channel where the trench touches that interface on its left and right sides); 
depositing one or more metal layers in said trench and on the photoresist layer (note the deposition of Ta/Al/Ta stacks for ohmic contacts in second paragraph of page 3 as previously generically introduced in the last paragraph of page 2); and 
carrying out a lift-off process of the underlayer and the photoresist layer (note here the lift-off procedure noted in the last paragraph of page 2 is being performed as an overall lift-off process of the SiN and photoresist layer although the SiN layer is not removed during this procedure while the excess metal and photoresist are found to be removed).  

As to claim 2, Lin shows a method wherein depositing said one or more metal layers comprises using the photoresist layer as deposition mask (see the evaporation being done through the already existing photoresist in page 3’s second paragraph).

As to claim 3, Lin shows a method wherein depositing said one or more metal layers comprises forming a stack including a metal interface layer in contact with said heterostructure and a metal filling layer on the metal interface layer (see forming a stack including lowermost Ta layer as interface layer and then fill material Al being put down thereon, second paragraph of third page).

As to claim 4, Lin shows a method wherein forming the metal interface layer includes depositing a layer of a material chosen from titanium and tantalum (see Ta put down as discussed above); and forming the metal filling layer includes depositing an aluminum layer (see Al being put down as discussed above).

As to claim 8, Lin shows a method wherein forming the opening in the underlayer and photoresist layer includes forming overhang portions of the photoresist layer, the overhang portions extending into the opening beyond sidewalls of the underlayer (note that the formation of the holes in the SiN and photoresist makes overhang portions of the PR layer in the Fig. 1d embodiment especially, where the overhang portions extend into the opening beyond the inner sidewalls of the SiN).  




As to claim 10, Lin shows a method comprising:
forming an underlayer (see formation of SiN layer on the EPI1 sample embodiment; see beginning of section 2.2 on page 2 and also the section 2.1 on page 2) on a semiconductor heterostructure including a channel layer and a barrier layer on the channel layer (note the heterostructure is GaN(acts channel when device is finished)/AlGaN(acts as barrier when device is finished) with some underlying layers being present as well; in section 2.1 in section 2.1 of page 2 of Lin), 
forming a photoresist (see formation of photoresist on SiN; last paragraph of page 2) on the underlayer, 
forming an opening through the photoresist layer and the underlayer (see ohmic contact lithography being performed along with developer in last paragraph of page 2; and note the hole in the resist is then used for etching through the SiN in the second paragraph of page 3), through which a surface region of the semiconductor heterostructure is exposed (note this exposes part of the heterostructure noted above; the office notes additionally that the surface is further exposed by further etching down through the AlGaN and GaN layers in the third paragraph of section 2.2 which can also be designed here in this overall step as at least part of the etching that will be designated below can be left undersigned below and designated as part of this overall step if such should be required), 

depositing one or more metal layers in said trench and on the photoresist layer (note the deposition of Ta/Al/Ta stacks for ohmic contacts in second paragraph of page 3 as previously generically introduced in the last paragraph of page 2), 
and carrying out a lift-off process of the underlayer and the photoresist layer (note here the lift-off procedure noted in the last paragraph of page 2 is being performed as an overall lift-off process of the SiN and photoresist layer although the SiN layer is not removed during this procedure while the excess metal and photoresist are found to be removed). 

As to claim 11, see mirrored limitations from claim 2. 

As to claim 12, see mirrored limitations from claim 3.  

As to claim 13, see mirrored limitations from claim 8.       

As to claim 14, see mirrored limitations from claim 9.  



forming a heterostructure of a high electron mobility transistor device, the heterostructure including a first semiconductor layer and a second semiconductor layer on the first semiconductor layer; 
forming a photoresist layer over the semiconductor heterostructure (note the formation of the photoresist layer discussed above on the heterostructure of the GaN/AlGaN heterostructure discussed above); 
forming an opening in the photoresist (see formation of opening in the photoresist discussed above); 
etching, through the opening, a trench in the second semiconductor layer (note the etching of the ohmic recess trench as discussed above), terminating at an interface of the first semiconductor layer and the second semiconductor layer (note that the etching ends at the interface between the AlGaN and GaN layers noted above in the lateral on left and right sides); 
forming an ohmic contact in the trench (note the formation of ohmic contacts of Ta/Al/Ta as discussed above); 
depositing a metal layer on the photoresist layer (note the formation of the metal layer up on top of the photoresist that is removed during the lift off as discussed above); and
removing the metal layer and the photoresist layer with a liftoff process (note the liftoff process discussed above that removes the metal layer up above the photoresist and the photoresist itself).

As to claim 22, Lin shows a method further comprising: 
forming an underlayer over the semiconductor heterostructure prior to forming the photoresist layer (note the formation of SiN layer discussed above prior to forming the 

As to claim 25, Lin shows a method wherein after the liftoff process the ohmic contact protrudes above a top surface of the second semiconductor layer (note that after the liftoff the ohmic contact in Lin still protrudes above the AlGaN layer’s top surface).  

As to claim 26, Lin shows a method wherein the trench exposes the first semiconductor layer (note that the recess trench formed for the ohmic contact in Lin goes all the way down to the GaN channel layer and exposes it).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin” Lin, Y-K “A versatile low-resistance ohmic contact process with ohmic recess and low-temperature .  
As to claim 5, Lin shows the method as applied to claim 1 above, but fails to show the method being one further comprising carrying out a process of rapid thermal annealing of said one or more metal layers.

Selvanathan shows a contact system (Mo/Al/Mo/Au see first paragraph of 2410 and then Fig. 1 as well) for ohmic contacts that is RTA annealed (see RTA annealing for all of the samples in second paragraph of page 2410) at 650 degrees C (see 650 degrees C anneal in Fig. 2 of the circle embodiments that are Mo/Al/Mo/Au).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the ohmic contact system Mo/Al/Mo/Au and anneal it at 650 degrees C with RTA thereafter as taught by Selvanathan to make the ohmic contact in Lin with the motivation of using a materials system that provides a good ohmic contact with good contact resistance that is adjustable and made at low thermal budget and low damage/effects on the surrounding device parts quickly (see them performing RTA quickly and without a lot of thermal effects on the surroundings and achieve a good ohmic contact with good and adjusted contact resistance; see Fig. 1 showing low contact resistance out of many other variations at low thermal budget that barely achieves ohmic behavior; see final paragraph of page 2410).  

.  


Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taking (Taking, S. “AlN/GaN MOS-HEMTs Technology PhD Thesis” archived at Wayback Machine Archive as of 02/11/2018 at https://web.archive.org/web/20181102085800/http://theses.gla.ac.uk/3356/1/2012takingphd.pdf) in view of Lin et al. (“Lin” Lin, Y-K “A versatile low-resistance ohmic contact process with ohmic recess and low-temperature annealing for GaN HEMTs“ Semicond. Sci Technol. 33 08/21/2018 pp. 1-8.  
As to claim 21, Taking shows a method (note the combined method referenced in page 97 at the end of the page where the office notes that the reference has a typo citing back to “Section” 2.7 where it means “Figure 2.7” that shows the details of the bilayer PMMA liftoff process of page 45-47, where note this is a combination of the use of the bi-layer PMMA liftoff procedure at step iv. In Fig. 4.11 to replace the other liftoff procedure previously being used to make the source/drain ohmic contacts as discussed at the end of page 97; note also Fig. 4.11 has brief discussion regarding the procedure just before the Figure itself in the reference), comprising:  
forming a heterostructure of a high electron mobility transistor device (note the GaN/AlN heterostructure of the Fig. 4.11.iv device with the process from Fig. 2.7 used therein as discussed above), the heterostructure including a first semiconductor layer and a second semiconductor layer on the first semiconductor layer (note the first semiconductor layer of GaN with AlN semiconductor layer as the second semiconductor layer thereon); 

forming an opening in the photoresist (see the opening formed in upper PMMA 2040 in Fig. 2.7 incorporated into the Fig. 97 device);
forming an ohmic contact on the heterostructure (see formation of metal material in Fig. 2.7 where the more generic process in Fig. 2.7 is being used to form the source electrode in specific in the Fig. 4.11.iv device flow); 
depositing a metal layer on the photoresist layer (note the simultaneous deposition of metal up on the photoresist layer when the metal is formed on the heterostructure in Fig. 2.7(c) being incorporated into the Fig. 4.11.iv flow); and
removing the metal layer and the photoresist layer with a liftoff process (note the liftoff process in Fig. 2.7(d) being incorporated into the Fig. 4.11.iv flow where the metal up on top of the photoresist PMMA 2040 and the PMMA 2040 layer itself are removed).  

However, Taking fails to show the steps of etching, through the opening, a trench in the second semiconductor layer terminating at an interface of the first semiconductor layer and the second semiconductor layer, and then subsequently fails to have the step of forming an ohmic contact happen in the formed trench.  

Lin shows a method of etching through an opening in photoresist a trench in a second semiconductor layer, such that the etching terminates at an interface of a first semiconductor layer and the second semiconductor layer, and then forming an ohmic contact therein (see Lin etching through the opening in the photoresist layer in the second paragraph of the third page 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the method of etching a ohmic recess trench, such that it terminates at the interface of a channel and barrier material in the lateral on left and right sides of each opening, and forming an ohmic contact therein as taught by Lin to have made the ohmic contacts in the overall flow of Fig. 4.11.iv including the flow of Fig. 2.7 as discussed above in Taking with the motivation of trying to achieve a good overall low-resistance ohmic contact scheme (see abstract noting that they managed to achieve low resistance ohmic contact scheme overall with deep recessing past the barrier layer, although with the etching terminating at the interface of the barrier and channel acting layers, see also the second paragraph of page 2 describing the overall recess strategy for ohmic contacts to lower their contact resistance).  

As to claim 22, Taking in view of Lin above shows a method further comprising: 
forming an underlayer over the semiconductor heterostructure prior to forming the photoresist layer (note the Fig. 2.7 being incorporated into the Fig. 4.11.iv embodiment has an underlayer made by a first photoresist PMMA 2010 layer on page 47); and forming the photoresist layer on the underlayer (note the forming of PMMA 2040 on the PMMA layer 2010), wherein forming the opening in the photoresist layer also forms the opening in the underlayer 

As to claim 23, Taking in view of Lin show the method further comprising removing the underlayer with the liftoff process (note the removal of the lower PMMA 2010 layer when the liftoff happens in Fig. 2.7(d)).

As to claim 24, Taking in view of Lin show the method wherein the underlayer is an organic polymer (note PMMA 2010 is an organic polymer).  

As to claim 25, Taking in view of Lin show the method above wherein after the liftoff process the ohmic contact protrudes above a top surface of the second semiconductor layer (note with a recess having been formed and additionally filled as done in the combination above the ohmic contact is still formed as seen in Fig. 4.11.iv as poking out from the surrounding passivation and the underlying semiconductor layers, though additionally filling a recess therebelow).  

As to claim 26, Taking in view of Lin show the method above wherein the trench exposes the first semiconductor layer (note that the trench formed in the combination above is a deep trench all the way through the barrier layer down to the channel layer).




Response to Arguments
The office notes that the previous objections to the claims are withdrawn, although some new issues with the drawings are now triggered by the recent claim amendments. 
Regarding the overall arguments made in response to the art rejections the office notes overall for the applicant, before getting into details, that the office understands generally what the applicant is intending by the most recent amendment and notes that yes, that subject matter, if appropriately worded, would not be found in Lin or Taking.  However, the very precise wording that was used leaves the claim open to the etching “termination” referring to the lateral termination on the sidewalls on the right and left, even if it is generally an anisotropic etch (see Lin), maybe being evaluated slightly downwards, or outright in the lateral, either way, at present.  For that reason, and noting the interface located at an appropriate point, the office must find these limitations to be present under the current overall interpretation of the claim.  

Applicant's arguments filed 11/03/2021 regarding the rejections under 35 U.S.C 102 with Lin have been fully considered but they are not fully persuasive. The applicant argues that the claims have been amended to recite “a trench terminating at an interface of the barrier layer and the channel layer” (or similar in other independent semi-mirrored claims) and that Lin does not show such.  The applicant argues that the trench of Lin does not terminate “at an interface of the barrier layer and the channel layer” as now recited in claim 1.  The office has to respectfully disagree in that the trench in Lin does terminate at an interface between the AlGaN and the GaN layers (which act as barrier and channel layer in a finished device), on the right and left hand sides of the trench, at least viewed in the lateral, but also even if evaluated slightly in the downwards direction, though on the right and left sidewalls of the trench.  Thus the office must find that Lin does formally show the now recited feature(s) mentioned by the applicant in 

Applicant's arguments filed 11/03/2021 regarding the rejection of claims under 35 U.S.C 103 with Taking in view of Lin have been fully considered but they are not fully persuasive.  The reasons that these rejections must be maintained are substantially the same as those mentioned above as far as can be seen as the fact findings in Lin, which were just discussed above, must be found as discussed above.  Then those fact findings from Lin then carry over to the obviousness analysis as set forth in the grounds of rejection above.  

The office notes for the applicant however, that even if the office were to adopt the more narrow language that the applicant likely intends with these amendments, where the etching never goes down past the relevant interface in the vertical, though the etching does go down to the relevant interface in the vertical, the office would still likely have to reject the current independent claims, and most if not all of the depending claims.  This being as there is quite a bit of art that describes the relevant etch depth going way back in time for ohmic contact features similar to the ones in Lin/Taking etc.  The office has several such references available, and while the rejection may not be a perfect rejection under 35 U.S.C 103, it will near surely need to be made under the appropriate administrative standard even with the tightened up language.  This being especially the case with Lin having already discussed such etchings in the introductory paragraphs discussing related art (thus Lin blatantly aware of such as a possibility 

Conclusion
The comments made in the previous action on the general state of the case are still generally applicable, although slightly modified if the applicant wishes to go down this route of amending, as some sort of reference discussing the etch depth will need to be added to those mentioned in the last action.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/GRANT S WITHERS/Primary Examiner, Art Unit 2891